                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 18-00153-01-CR-W-RK
                                             )
JOEL JEROME TUCKER,                          )
                                             )
                      Defendant.             )

                     DEFENDANT'S MOTION FOR CONTINUANCE
                             WITH SUGGESTIONS

       Comes now the defendant, Joel Jerome Tucker, by his undersigned counsel, Anita L.

Burns, Assistant Federal Public Defender in accordance with Rule 47, Fed. R. Crim. P. and Rules

7.1(b) and (c) of the Local Rules of Procedure of the United States District Court for the Western

District of Missouri, and moves this Court, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B) to

remove this case from the Accelerated Joint Criminal Trial Docket scheduled to commence

January 7, 2019 and to continue this case until the Accelerated Joint Criminal Trial Docket

scheduled to commence September 23, 2019.

            SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE

       1.      On July 10, 2018, the office of the Federal Public Defender was appointed to

represent defendant Mr. Tucker.

       2.      On June 5, 2018, defendant was charged by Indictment with twelve counts of

Interstate Transportation of Stolen Money in violation of 18 U.S.C. §2314, with two counts of

Bankruptcy Fraud in violation of 18 U.S.C. §157, and with one count of Falsification of Record in

Bankruptcy in violation of 18 U.S.C. §§1519 and 2.

       3.      Discovery in this case is voluminous, undersigned counsel needs additional time to



            Case 4:18-cr-00153-RK Document 15 Filed 12/13/18 Page 1 of 3
review and discuss all the discovery and options with defendant so that he may make an informed

decision. Additional time is also needed to conduct independent legal and factual investigation.

       4.      There are no objections to the granting of this continuance by Kate Mahoney,

Assistant United States Attorney.

       5.      This continuance is sought not for the purpose of dilatory delay, but is sought in

truth and fact that the defendant may be afforded due process of law under the Fifth Amendment

to the United States Constitution and afforded effective assistance of counsel under the Sixth

Amendment to the United States Constitution. In accordance with 18 U.S.C. §§ 3161(h)(7)(A)

and (B)(IV), it is submitted that the above-stated reasons for a continuance outweigh the best

interests of the public and the defendant to a speedy trial which is required by 18 U.S.C. §

3161(c)(1).

       6.      Under the provisions of 18 U.S.C. § 3161(h)(7)(A), the period of time until the next

criminal trial docket should be excluded in computing the period of time in which the defendant

should be brought to trial under the provisions of the Speedy Trial Act.

       WHEREFORE, defendant Joel Jerome Tucker, respectfully requests this Court, pursuant

to 18 U.S.C. §§ 3161(h)(7)(A) and (B), from the Accelerated Joint Criminal Trial Docket

scheduled to commence January 7, 2018, and to continue this case until the Accelerated Joint

Criminal Trial Docket scheduled to commence September 23, 2019.

                                             Respectfully submitted,

                                            /s/Anita L. Burns
                                      ANITA L. BURNS
                                           Assistant Federal Public Defender
                                           818 Grand, Suite 300
                                           Kansas City, MO 64106
                                           (816) 471-8282




            Case 4:18-cr-00153-RK Document 15 Filed 12/13/18 Page 2 of 3
                               CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that the foregoing motion was electronically filed and emailed to Kate

Mahoney, Assistant United States Attorney, this 13th day of December, 2018.

                                             /s/Anita L. Burns
                                            Anita L. Burns




          Case 4:18-cr-00153-RK Document 15 Filed 12/13/18 Page 3 of 3
